Case: 13-50260      Document: 00512622118         Page: 1    Date Filed: 05/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-50260                             May 7, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

J. SANTOS FELIX-HERNANDEZ, also known as Jose Santos Felix-
Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-11-1


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       J. Santos Felix-Hernandez (Felix) was convicted of being an alien found
in the United States without permission after having been previously deported,
in violation of 8 U.S.C. § 1326; he was sentenced to six months in prison and
two years of non-reporting supervised release. On appeal, Felix challenges the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50260      Document: 00512622118   Page: 2   Date Filed: 05/07/2014


                                 No. 13-50260

district court’s denial of his motion to dismiss his indictment. He contends that
he cannot be “found in” the United States because he had voluntarily presented
himself for immigration inspection when he entered the southbound exit lane
at the port of entry.
      “A challenge to an indictment based on the legal sufficiency of
uncontested facts is an issue of law reviewed de novo.” United States v. Flores,
404 F.3d 320, 326 (5th Cir. 2005). To prove Felix’s offense of conviction, the
Government was required to establish four elements: (1) alienage, (2) arrest
and deportation, (3) unlawful presence in the United States, and (4) lack of the
Attorney General’s consent to reenter. United States v. Flores-Peraza, 58 F.3d
164, 166 (5th Cir. 1995).
      Felix stipulated to the facts necessary to prove these elements, namely,
that he was a citizen of Mexico, he was previously deported, he was “in the
United States” when he was stopped (encountered) by the immigration officer,
and he did not receive permission to renter the United States. See Flores-
Peraza, 58 F.3d at 166; see United States v. Ramos-Flores, 233 F. App’x 347,
348, 350 (5th Cir. 2007). His reliance upon United States v. Angeles-Mascote,
206 F.3d 529 (5th Cir. 2000), and United States v. Canals-Jimenez, 943 F.2d
1284 (11th Cir. 1991), is misplaced. In those cases, the alien defendants were
attempting to enter the United States through a port of entry. Here, Felix had
already illegally entered the United States without detection and was
attempting to exit the United States through a port of entry.
      The district court’s judgment is AFFIRMED.




                                       2